Citation Nr: 1525020	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  The Board Hearing Transcript (Tr.) of the hearing is associated with the claims file.

A review of the Veterans Benefits Management System paperless claims processing system reveals no additional documents.  A review of the Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal.

The issues of entitlement to a rating in excess of 10 percent for limitation of extension of the right knee, to a rating in excess of 10 percent for right tibia subluxation, and to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1971 rating decision, the Veteran was granted entitlement to service connection for residuals of a right knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014), effective January 21, 1971.  He submitted his claim for an increased rating for residuals of a right knee injury over 20 years later.

2.  The Veteran's residuals of a right knee injury are manifested by subluxation of the right tibia and X-ray confirmed arthritis with limitation of motion.

3.  The preponderance of the competent and credible evidence of record weighs against a conclusion that the Veteran has a current continuing disability of the bilateral hips.

4.  The preponderance of the competent and credible evidence of record weighs against a conclusion that the Veteran has asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2014).

2.  The criteria for restoration of a 10 percent rating for right tibia subluxation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 3.951, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for establishing service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.

4.  The criteria for establishing service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In an October 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations, and the elements required for establishing service connection on a secondary basis.  The claims were last adjudicated in the May 2012 Statement of the Case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, the Veteran's personal statements, and his personal hearing testimony.

The RO arranged for an October 2010 VA examination of the joints, which assessed the nature and severity of the Veteran's right knee disability, as well as the nature and etiology of his claimed left knee and bilateral hip disorders.  The Veteran was also afforded a VA examination for respiratory disorders in December 2010.  Both examiners provided detailed findings relevant to the issues on appeal, and the Board observes that these examinations and opinions appear thorough and adequate regarding the issues being decided herein, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

Lastly, during the September 2012 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Residuals of a Right Knee Injury

The Veteran contends that his service-connected right knee disability warrants a rating higher than the 10 percent evaluation currently assigned.  The Veteran stated at his September 2012 Board hearing that he has severe throbbing pain, swelling, flare-ups, and limitation of motion in his right knee.  Board Hearing Tr. 6-9.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

In this case, the Veteran was first granted entitlement to service connection for a right knee disability in an April 1971 rating decision with a 10 percent evaluation, effective January 21, 1971, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 percent disability rating for slight recurrent subluxation or lateral instability of the knee.  Id.

The Veteran's VA treatment records show occasional complaints of bilateral knee pain, and in December 2010 the Veteran's primary care physician noted that X-rays showed significant degenerative joint disease.

In October 2010, the Veteran was afforded a VA examination of the joints.  The Veteran reported having constant pain in his right knee and that it "will give out about two times per month," although he was able to catch himself and did not fall.  The examiner noted that this demonstrated some instability.  The Veteran reported having flares about once every three months and that they cause him to miss work two to three times a year.  He reported that his knee disability prevented him from hunting, performing repair work, exercising, or playing basketball.  After physical examination, the examiner found that the Veteran had right knee flexion to 80 degrees, and to 60 degrees due to pain and weakness.  Right knee extension was to 30 to 0 degrees, with crepitus.  Repetitive motion caused pain, weakness, fatigue, lack of endurance, and lack of coordination.  Anterior and posterior drawer tests were negative, showing no current instability.  X-rays showed severe narrowing of the medial and lateral compartments and lateral subluxation of the tibia.  There was a mild osteophyte formation on the right patella and several ossifications and a small effusion.  The Veteran was diagnosed with severe arthritis of the medial/lateral compartments of the right knee with lateral subluxation of the right tibia and minimal arthritis of the right anterior compartment.

On the basis of this examination, the RO issued a rating decision in September 2011 which continued the Veteran's 10 percent evaluation, but changed the corresponding Diagnostic Code to 5261, which evaluates limitation of extension of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5161; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (a 10 percent rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Diagnostic Code for evaluating the specific joint.).

The Board points out that separate ratings under the Diagnostic Codes pertaining to the knees may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  For example, VA General Counsel has held that a claimant who has both limitation of motion arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The Veteran has been found to have both subluxation of the right tibia as well as arthritis causing limitation of motion of the knee.  As these symptoms are not overlapping, separate ratings of 10 percent for both limitation of extension of the right knee and right tibia subluxation may be assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5161.

Furthermore, the Board notes that the Veteran was granted entitlement to service connection for right knee injury residuals under Diagnostic Code 5257 effective January 1971.  By the time the Veteran submitted his claim for an increased rating for the right knee disability in August 2010, the 10 percent rating under Diagnostic Code 5257 had been in effect for well over 20 years; as such, it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951; see also 38 U.S.C.A. § 1155; 38 C.F.R. § 3.105, 3.344.

The Board therefore finds that the Veteran's 10 percent rating for right knee injury residuals under Diagnostic Code 5257, specifically diagnosed as right tibia subluxation, must be restored, and a separate 10 percent rating for limitation of extension of the right knee should be assigned.  The issues of entitlement to ratings in excess of 10 percent for right tibia subluxation and in excess of 10 percent for limitation of extension of the right knee are the subject of the remand below.

III. Bilateral Hip Disability

The Veteran contends that he has a bilateral hip disability which was caused or aggravated by his service-connected right knee disability.  At the September 2012 Board hearing, the Veteran stated that he had not received an actual diagnosis of a bilateral hip condition, but that he had pain in his hips that he believes is secondary to his service-connected right knee disorder.  Board Hearing Tr. 17.  He stated that he did not have any problems with his hips in service, but that over time his knee pain seemed to gradually affect his hips.  Id. at 17-18.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records are silent for any complaints or treatment pertaining to the hips.

The Veteran's VA treatment records show that he occasionally reported having hip pain which he treated with over the counter pain medication.  He was noted to have a normal gait in December 2010 and June 2011.

At the October 2010 VA examination of the joints, the Veteran reported that his hips began hurting four to five years ago.  The Veteran reported having aching hip pain when he went up or down stairs.  The examiner also stated that the Veteran reported having bowleggedness that altered his gait and impacted his hips.  On physical examination, the examiner found the Veteran to be markedly bowlegged and with an altered gait and limp.  She was unable to perform range of motion testing due to the Veteran's pain.  X-rays of the bilateral hips were normal.  The examiner did not find that the Veteran had a diagnosis of the bilateral hips, finding only that he had "hip pain by [V]eteran report only no radiographic or clinical evidence to support a diagnosis today."  The examiner opined that because the Veteran's hip pan only began approximately five years earlier, it was not caused by or the result of the right knee.  She explained that there was also no radiographic pathology of the hips to support a diagnosis.

At a December 2010 VA respiratory examination, the examiner noted that the Veteran had normal shoe wear and normal gait.

The Veteran's treating nurse practitioner submitted a letter in November 2012 stating that the Veteran's right knee arthritis caused his gait to be abnormal, putting more stress on his hips and contributing to his hip pain.

In light of the evidence of record discussed above, the Board finds that the evidence contains no competent medical evidence indicating that the Veteran currently has, or at any time during the appellate term has had, a diagnosed bilateral hip disorder.  As mentioned above, the law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a bilateral hip disability, there is no valid claim for service connection.  Id.; see also Gilpin, 155 F.3d 1353.

The Board finds that the October 2010 examination report provides an adequate medical opinion which states that the Veteran does not currently have any bilateral hip disorder.  The examination was performed by a competent examiner based on a personal examination of the Veteran, as well as on review of recent X-ray findings, and she specifically found that the Veteran had normal bilateral hips.  She afforded full consideration of the Veteran's documented medical history and his assertions, including noting that the Veteran began experiencing hip pain five years earlier, and the opinion is consistent with other evidence of record.  The Veteran's VA and private treatment records show no diagnoses or clinical treatment specifically for the hips.  At the September 2012 Board hearing, the Veteran stated that he had not received a diagnosis of the hip, but that the disorder was "just pain."  Board Hearing Tr. 17.  Hence, the Board accepts the October 2010 medical opinion as fully persuasive evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.).

The only evidence indicating that the appellant may currently have a bilateral hip disability lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis and causation of disabilities not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of the Veteran's complaints have no probative value, and the October 2010 VA examiner's opinion that the Veteran does not have a bilateral hip disability is afforded greater probative weight.  The Board further notes that while the Veteran has credibly asserted that he sometimes has pain in his bilateral hips, and he is competent to state these observable symptoms, that pain alone is not a disability for which VA compensation can be rewarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral hip disorder must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

V. Asbestosis

The Veteran also contends that he has asbestosis, which was caused by his exposure to asbestos during service.  At the September 2012 Board hearing, the Veteran testified that he was diagnosed with asbestosis in 2002 by two physicians.  Board Hearing Tr. 20.  He stated that he first began experiencing respiratory issues approximately 10 years after his separation from active duty service, including being short of breath while climbing stairs.  Id. at 21, 25.  The Veteran also testified that in service he worked as a torpedo technician, and therefore was around pipes with asbestos on them.  Id. at 21-22.

The Veteran's service personnel records show that he was trained in undersea weapons, electricity and electronics, and as a torpedoman.  The Board therefore concedes that he worked around wires and torpedoes in service and likely had exposure to asbestos while engaging in these activities.

The Veteran's private treatment records from his long-term civilian employer note that he had on-the-job asbestos exposure.  Private treatment records from the Veteran's civilian employer include September 1999 and September 2000 pulmonary function testing that show normal spirometry results.

The Veteran also submitted a May 2002 private evaluation by an occupational lung disease physician, Dr. A.S.  The physician noted that the Veteran worked around asbestos-covered pipe and wires in service from 1969 to 1972 and in his civilian employment from 1972 to 2002.  A chest X-ray showed an International Labour Organization (ILO) score of s/s 1/1 bilaterally and no pleural changes.  Spirometry testing showed a mild restrictive defect.  The examiner concluded that there was a diagnosis of bilateral asbestosis "established within a reasonable degree of medical certainty," and that this diagnosis was related to his exposure in service and at his civilian workplace.

A letter from another private physician, Dr. P.K., from March 2002 commented on February 2002 imaging which showed no pleural abnormalities, irregular opacities, or cardiomegaly, and increased bronchovascular markings.  He stated that "[w]ith a significant occupational exposure history to asbestos dust, these findings are consistent with the diagnosis of bilateral interstitial fibrosis due to asbestosis."

The Veteran underwent a VA examination for respiratory disorders in December 2010.  A physical examination and review of the claims file was performed by a nurse practitioner.  The Veteran reported that he had exposure to asbestos in service working as a torpedo technician and that he had been diagnosed by a civilian doctor with asbestosis.  He reported a 30 year smoking history and that he had worked in his civilian occupation as an electrician around asbestos insulation.  The Veteran reported that he had no treatment for this condition, but that he had a daily productive cough with phlegm and some shortness of breath.  Pulmonary function testing was within normal limits, with normal diffusing capacity.  A chest X-ray found no pleural effusion, pleural calcification, or other obvious findings of asbestos-related disease.  The examiner opined that "[c]ontrary to the information and evidence provided by the [V]eteran's private physician there is no evidence to support the [V]eteran's diagnosis of asbestosis."  She explained that he had normal pulmonary function testing and that X-rays showed no evidence of asbestos related disease.  She also noted that the Veteran's exposure to asbestos was significantly greater at his civilian employment than in the military, and that if he were to develop asbestosis, it was much more likely a result of his occupational exposure after military service.

The Veteran's VA pulmonary function testing from December 2010 was reviewed by a Pulmonary Fellow and the Clinical Director of Pulmonary Service.  Their interpretation of the pulmonary function testing found that the results were within normal limits, with normal diffusing capacity indicating the capacity for gas exchange was preserved.

The Board has reviewed all of the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran has asbestosis.

Here, the most probative medical evidence of record is the December 2010 VA examination report, which reflected a physical examination of the Veteran, including all necessary testing.  Pulmonary function tests showed that the Veteran had normal diffusing capacity, and X-rays showed normal lungs.  The examiner found no evidence of any restrictive airway disease.  While the Veteran has alleged that he believes this examiner was not sufficiently experienced in pulmonary diseases because she was a nurse practitioner and not a physician, the Board points out that the interpretation of the pulmonary function testing was signed by two separate physicians, one a Pulmonary Fellow, and the other the Clinical Director of Pulmonary Service.  The Board therefore finds the results of the December 2010 VA examination to be competent and highly probative medical evidence regarding the question of whether the Veteran has a diagnosis of asbestosis.  See, e.g., Guerrieri, 4 Vet. App. at 470-471.

The Board acknowledges that the Veteran's private physicians did find that the Veteran had, or at least had "within a reasonable degree of medical certainty," a diagnosis of asbestosis in March and May 2002.  The findings, however, are not supported by the far more recent medical evidence of record.  The Veteran stated at his December 2010 VA examination that he has not had any treatment for this condition in any of the years since 2002.  The Veteran's VA treatment records do not show any treatment or diagnoses related to asbestosis.  Even the March and May 2002 examination results do not provide any clear clinical evidence of asbestosis, as both examinations noted that the Veteran did not have any pleural changes.  While clinical testing did show slight abnormalities, such as mild restrictive defect in May 2002, this abnormality had resolved by December 2010, as the clinical evidence showed no restrictive defects at that time. To the extent that the physicians reviewing the evidence at that time found that the medical test results did appear to support a diagnosis of asbestosis, these medical findings were made eight years prior to the submission of the Veteran's claim, and the results of the December 2010 VA examination are therefore far more probative to the question of determining whether all elements necessary to establish entitlement to service connection are present.  See Shedden, 381 F.3d at 1167; Gilpin, 155 F.3d 1353.

The Board also acknowledges that the Veteran is competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, he has reported that he has a daily productive cough and that he sometimes feels short of breath, such as while going up stairs.  The Board, however, considers the diagnosis of asbestosis beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of asbestosis is also not competent evidence, although the observed symptoms described may be useful to an expert in evaluating the Veteran's condition.  See Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. at 438.  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has asbestosis is of no probative value. 

Furthermore, the Board notes that even if the Veteran were to have a valid, current diagnosis of asbestosis, the elements necessary to establish entitlement to service connection have still not been met, as the medical evidence weights against finding that a current disorder was caused by any disease or injury in service.  See Shedden, 381 F.3d at 1167.  The May 2002 private physician stated that the Veteran's asbestosis was caused by exposure to asbestos in both the military and his civilian employment.  This question was addressed more thoroughly by the December 2010 VA examiner, who was able to review the Veteran's complete claims file, including his service treatment records and his past medical treatment.  The VA examiner opined that if the Veteran were to develop asbestosis, "it would be much more likely" that it was "a function of occupational exposure post military service," as he had "a significantly longer history of work related exposure to asbestos" at his civilian job.  This opinion, which was provided after a full review of the Veteran's entire history and which provides adequate explanation for its finding, is found to be far more probative than the more general statement given by the May 2002 physician.  See Evans v. West, 12 Vet. App. 22, 30 (1999) (It is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.).

In weighing the competent evidence of record of a current asbestosis disability, the Board finds the December 2010 VA examination more probative than 2002 private physcians' findings.  Therefore, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of asbestosis. 

Since the preponderance of the evidence is again against the claim, the benefit of the doubt rule is not applicable, and the claim is denied.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a rating of 10 percent for limitation of extension of the right knee is granted.

Entitlement to restoration of a 10 percent rating for right tibia subluxation is granted.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for asbestosis is denied.


REMAND

The Veteran reported at his September 2012 Board hearing that he has constant right knee pain that occasionally becomes so severe that he has to rest on the couch for a day or two as well as increased instability.  Board Hearing Tr. 6.  He also stated that he believes his range of motion in the right knee has decreased since his last VA examination.  Id. at 7-8.  VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore finds that the issues of entitlement to ratings in excess of 10 percent for limitation of extension of the right knee and right tibia subluxation must be remanded in order to obtain a new VA examination.

Regarding the Veteran's left knee disability, he was afforded a VA examination in October 2010.  The Veteran was diagnosed with minimal to moderate arthritis of the left knee, and the examiner opined that it was less likely as not that the left knee pathology was a direct or proximate result of the right knee injury.  She explained that while there was documentation of some issue with the left knee in 1976, it was unlikely that the left knee condition was related to the right knee, because there was no disparity in gait or leg height in 1976, and it was unlikely that related left knee problems would not occur until 15 years after the initial right knee injury.  The examiner did not, however, address whether the Veteran's left knee disorder had been aggravated by his service-connected right knee injury.  The question of aggravation is an integral part of a secondary service connection claim, and the issue must therefore be remanded for this question to be properly addressed.  See 38 C.F.R. § 3.310(b).
The Veteran also reported that he receives treatment for his right knee with Dr. J.K. at Mainstream Physical Therapy in Weirton, West Virginia.  See Hearing Tr. 3, 11.  These records have not yet been obtained, and may be relevant to the issues still on appeal.

The Veteran also receives treatment at the VA Medical Center in Pittsburgh, Pennsylvania.  The most recent treatment records in the claims file were obtained in May 2012.  To ensure a complete record on appeal, the Board instructs that all VA treatment records from May 2012 to the present be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or rehabilitation not yet associated with the claims file, including physical therapy for the right knee performed with Dr. J.K. at Mainstream Physical Therapy in Weirton, West Virginia.  Afford him the opportunity to submit any additional information or evidence.

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including private records and treatment records from the VA Medical Center in Pittsburgh, Pennsylvania from May 2012 to the present, should be obtained and associated with the claims file.

3.  Thereafter, arrange for a VA orthopedic examination of the Veteran to determine the severity of his service-connected right knee disabilities and the etiology of his left knee disorder.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail. 

The examiner should provide comprehensive findings regarding the current severity of the residuals of the Veteran's service-connected right knee injury.  In providing these findings, the examiner should conduct range of motion testing, expressed in degrees, and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner must also address whether the Veteran has subluxation or lateral instability of the right knee, and to what severity (slight, moderate, or severe), and any other significant symptomatology.

The examiner must then address the nature and etiology of the Veteran's left knee disability.  He/she must specifically state whether the Veteran's left knee disability was caused OR aggravated (worsened beyond the natural progression) by his service-connected right knee disabilities.

The examiner must also discuss the November 2012 letter from the Veteran's nurse practitioner stating that the Veteran has an altered gait due to his right knee disability, which has placed more stress on this left knee.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  Thereafter, the AOJ should readjudicate the remanded issues, to include both right knee limitation of extension, right tibia subluxation, and any other identified right knee disability whose symptomatology does not overlap with those disorders already granted service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


